The relief described hereinbelow is SO ORDERED

Done this 16th day of December, 2020.




William R. Sawyer
United States Bankruptcy Judge
_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
 ALLEGRO LAW LLC                                           Chapter 7
                                                           Case No. 10-30631
 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

        On 8/10/2020, an application, DE# 6063, was filed for the Claimant, Dilks &
Knopik, LLC, for payment of unclaimed funds deposited with the court, pursuant to 11
U.S.C. § 347(a). The application and supporting documentation establish that the Claimant
is entitled to the unclaimed funds; accordingly, it is hereby
       ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $2,622.91 held in
unclaimed funds be made payable to Dilks & Knopik, LLC as assignee to Scott Wright and
be disbursed to the payee at the following address:
                                  35308 SE Center Street
                                  Snoqualmie, WA 98065


The Clerk will disburse these funds not earlier than 14 days after entry of this order.




Case 10-30631      Doc 6124      Filed 12/16/20 Entered 12/16/20 15:14:58        Desc Main
                                 Document      Page 1 of 2
                                ##END OF ORDER###


c: Debtor
   Bankruptcy Administrator
   Trustee
   Dilks & Knopik, LLC, 35308 SE Center Street, Snoqualmie, WA 98065
   Scott Wright, 59 N. 600 W. #F-208, Salt Lake City, UT 84116
   Scott Wright, 3195 S. 300E #17, South Salt Lake, UT 84115
   U.S. Attorney

Submitted by:
Janet Clark




Case 10-30631     Doc 6124    Filed 12/16/20 Entered 12/16/20 15:14:58   Desc Main
                              Document      Page 2 of 2
